Citation Nr: 1115807	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-39 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for benign prostate hypertrophy, to include as secondary to diabetes mellitus, type II and/or due to exposure to Agent Orange.

2.  Entitlement to service connection for disability manifested by hyperventilation/shortness of breath.

3.  Entitlement to service connection for a right leg disorder.

4.  Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1975.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2006 rating decision of the VA Regional Office (RO) in Honolulu, Hawaii that denied service connection for benign prostate hypertrophy, disability manifested by hyperventilation, a right leg disorder and sleep apnea.

In the February 2011 Information Hearing Presentation, the representative appears to raise the issue of entitlement to service connection for a prostate disorder due to exposure to asbestos.  This matter is referred to the RO for appropriate consideration.

Following review of the record, the issue of entitlement to service connection for a right leg disorder is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Benign prostate hypertrophy was not manifest in service and is unrelated to service or a service-connected disease or injury.

2.  Sleep apnea was not manifest in service and is unrelated to service or a service-connected disease or injury.

3.  Current disability manifested by hyperventilation/shortness of breath is not related to service.


CONCLUSIONS OF LAW

1.  Benign prostate hypertrophy was not incurred in or aggravated by service, is not proximately due to or the result of service-connected disease or injury, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  Disability manifested by hyperventilation/shortness of breath was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Sleep apnea was not incurred in or aggravated by service and is not proximately due to or the result of service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, adequate notice was sent to the appellant in a letter dated in March and August 2006 prior to the initial unfavorable decisions on the claims that informed him of what evidence was required to reopen a claim and to substantiate the claims, and of the appellant's and VA's respective duties for obtaining evidence.  Notification that includes information pertaining to a disability rating and an effective date for an award if service connection is granted was sent to the appellant in March 2006.  In this case, however, service connection for a benign prostate hypertrophy, disability manifested by hyperventilation, a right leg disorder and sleep apnea is denied.  Therefore, no rating or effective date will be assigned with respect to these claims.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive records from the U. S. Naval Hospital Guam have been received and associated with the claims folder.  VA outpatient records have also been reviewed.  The appellant's statements in the record as well as the whole of the evidence have been fully considered.  

The Veteran and his representative have requested VA examination.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See also Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board finds in this case that there is no is no reliable lay or medical foundation to support the claims for service connection other than lay assertions which are not deemed to be credible for reasons explained in the legal analysis portions of this decision.  There is no reliable evidence that satisfies the second or third criterion of the McLendon analysis to establish service connection for the claimed disorders.  The Board thus finds that the evidence of record is adequate to render decisions on the claims of entitlement to service connection for benign prostate hypertrophy, disability manifested by hyperventilation/shortness of breath, a right leg disorder and sleep apnea, and that an examination is unnecessary.  

The Veteran has not identified and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claims that has not been obtained.  The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to final decisions in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claims of entitlement to service connection for benign prostate hypertrophy, disability manifested by hyperventilation/shortness of breath, a right leg disorder and sleep apnea are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disorder. 38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 was amended on September 7, 2006 after the filing of the current claim to conform the regulation to the holding in Allen.  The Board will apply the older version of 38 C.F.R. § 3.310 which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made, and the Veteran's claim was filed prior to the effective date of the revised regulation.

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a) (6) (iii) (2010).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, and B cell leukemias.  These diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a) (6) (ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a) (6) (iii) (2010).

The Board notes that the Veteran has not alleged that the claimed disabilities are due to combat with the enemy in Vietnam.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable to this claim.

1.  Service connection for benign prostate hypertrophy.

The appellant contends that benign prostate hypertrophy is related to service, to include as due to herbicide exposure therein, or is secondary to service-connected diabetes mellitus, type II.  

At the outset, the Board recognizes that the Veteran's service treatment records dating from June 1966 are not available and efforts to retrieve them have been unsuccessful.  Therefore, any evidence indicative of treatment for benign prostate hypertrophy after 1966 is not available.  The Board points, however, out that lack of service treatment records is not fatal to his claim if the evidence otherwise establishes a basis for service connection.

The Board has carefully reviewed the clinical evidence and record but finds that service connection for benign prostate hypertrophy is not warranted.  In this regard, service treatment records are entirely silent for any complaints or treatment relative to the prostate.  Post service records dating from 1994 do not refer to complaints or finding regarding the prostate.  There is no documentation evidencing treatment for a prostate problem in the years following discharge from active duty.  The reliable evidence first references a prostate disorder in VA outpatient records dated in April 2006.  At that time, it was noted that he had had benign prostate hypertrophy for one year.  Subsequent U. S. Naval Hospital Records dating from 2007 continue a diagnosis of prostate disorder.  The Board points out that the reported onset of such is almost 30 years after discharge from active duty.  Nothing in the U. S. Naval Hospital Records dating from 1992 or in VA outpatient clinical records dated in 2006 suggests benign prostate hypertrophy related to service.  In this respect, the Board points out that evidence dating from 1992 contains extensive clinical information pertaining to treatment for numerous complaints and many types of disorders over the years but there is not a single reference to benign prostate hypertrophy until 2006 which noted a one-year history of such.  Clearly, if the Veteran had had such a condition prior to 2005 it would have been noted and recorded.  In view of such, the Board finds that the lack of inservice evidence of such and no findings or diagnosis of the disorder for so many after service compel a finding that his assertions of benign prostate hypertrophy related to service are not credible or competent.  Moreover, there is no competent evidence in the record that attributes benign prostate hypertrophy to service.  Under the circumstances, the Board thus finds that service connection for benign prostate hypertrophy is not warranted on a direct basis. See 38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

The Veteran also avers that benign prostate hypertrophy is secondary to or has been aggravated by service-connected diabetes mellitus, type II, or that it due to exposure to Agent Orange or herbicide exposure.  Service connection is in effect for type II diabetes.  The Board notes that in the February 2011 Informal Hearing Presentation, the representative references a study 'Metabolic Factors Associated with Benign Prostatic Hyperplasia' as support for the role that diabetes might have played in the development of benign prostate hypertrophy.

In this regard, the Board points out that certain presumptions are granted for Veterans who were exposed to the herbicide Agent Orange during service in Vietnam.  The Veteran is presumed to have been exposed to Agent Orange in Vietnam.  However, this disorder is not among the conditions for which presumptive service connection is available based on herbicide exposure. See 38 C.F.R. §§ 3.307, 3.309 (e).  Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, §§ 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Here, the evidence reflects a diagnosis and onset of benign prostate hypertrophy almost 30 years after service discharge.  While exposure to herbicide agents in Vietnam is conceded, the evidence does not demonstrate that this disorder is attributable to Agent Orange exposure therein, or is secondary (causation or aggravation) to type II diabetes.  The Board would point out that the etiology of benign prostate hypertrophy is a complex medical matter beyond the expertise of a layperson. Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has related benign prostate hypertrophy to exposure to Agent Orange, or to service-connected diabetes mellitus, type II.  This includes on the basis of causation or aggravation.  The Board points out that nothing in the above-cited study referred to by the representative establishes causation or aggravation.  The fact that many people have two conditions at the same time - in this case, diabetes and benign prostate hypertrophy - does not support a nexus.  This evidence falls short of suggesting a nexus and is inadequate to warrant an examination or a medical opinion. 

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See 38 U.S.C.A. § 1153(a) (West 2002 & Supp 2010); 38 C.F.R. § 3.303(a); Jandreau; see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).

The Board has carefully considered the appellant's lay assertions in this regard.  However, the etiology of benign prostate hypertrophy and whether it is due to exposure to Agent Orange or is secondary to type II diabetes requires specialized training for a determination as to its causation, and is therefore not susceptible of lay opinion.  In this instance, no connection, based on either causation or aggravation, has been proposed between benign prostate hypertrophy and Agent Orange exposure or diabetes mellitus, except for the Veteran's and his representative's own statements that are not competent for reasons stated herein.  Such assertions do not rise to the level of a need for a Duenas/McLendon/secondary type examination.  At best, there is only a lay belief that there is a relationship to Agent Orange exposure.  In view of such, the Board thus finds that there is no probative evidence in the record suggesting that a benign prostate hypertrophy is related to service on any basis.

Therefore, inasmuch as the evidence weighs against a relationship to service, to presumed Agent Orange/herbicide exposure therein, or to a service-connected disability, the record affords no basis to grant service connection for benign prostate hypertrophy.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim. See § 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the circumstances, service connection for benign prostate hypertrophy must be denied. 


2.  Service connection for sleep apnea.  

Factual Background and Legal Analysis

The appellant claims service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.

At the outset, the Board recognizes that the Veteran's service treatment records dating from June 1966 are not available and efforts to retrieve them have been unsuccessful.  Therefore, any evidence indicative of treatment for sleep apnea during the latter period of the Veteran's active duty is not shown.  The Board points out, however, that as indicated above, service connection may be granted if the evidence otherwise establishes a basis for service connection.

The Board has carefully reviewed the clinical evidence and record in its entirety but finds that service connection for sleep apnea is not warranted.  In this regard, available service treatment records are entirely silent for any complaints or treatment relative to sleep problems.  Although post service records do not commence until around 1992, the reliable evidence does not reference treatment for a sleep disability until VA outpatient records in 2006, more than 30 years after discharge from active duty.  At that time, the appellant sought treatment for complaints that included insomnia and daytime somnolence with loud snoring for which a sleep study was scheduled.  A July 2006 report from Pacific Medical Group contains results of a sleep study that was interpreted as showing obstructive sleep apnea, successful CPAP titration sleep study, and abnormal sleep architecture with frequent sleep interruption.  The Board observes that nothing in the U. S. Naval Hospital records dating from 1992 or in VA outpatient clinical records dated in 2006 suggests sleep apnea any earlier than 2006 or a relationship to service.  In this respect, the Board points out that evidence dating from 1992 contains extensive clinical information pertaining to treatment for numerous complaints and conditions over the years but there is no reference to a sleep disorder until 2006.  It is clear that if the Veteran had had prior sleep problems, he would have reported such symptoms as he had done so relative to other complaints and disorders during the more than 30 years since service.  Additionally, there is no competent evidence that attributes sleep apnea to service.  Under the circumstances, the Board finds that service connection for sleep apnea is not warranted on a direct basis. See 38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303. 

The Board has considered the lay evidence in this case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Lay evidence must be considered when a Veteran seeks disability benefits. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The factual basis for proving the existence of a chronic disease may be established by medical evidence, competent lay evidence, or both. See 38 C.F.R. § 3.307(b) (2010).  In such cases, the Board is within its province to weigh the contentions and to make a credibility determination as to whether the lay evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr v. Nicholson, 21. Vet. App. 303 (2007).

In this instance, the Board observes that the Veteran and his representative do not aver that he has had sleep apnea since service, rather that sleep apnea is primarily secondary to or has been aggravated by a service-connected disability, specifically, diabetes mellitus type II.  The Board notes that in the February 2011 Informal Hearing Presentation, the representative refers to studies in which obstructive sleep apnea is common in people who have diabetes, as support for the role that diabetes might have played in the development of the Veteran's sleep apnea.

The Board points out, however, that the etiology of sleep apnea and whether it is secondary to type II diabetes requires specialized training for a determination as to its causation, and is therefore not susceptible of lay opinion.  A bare statement presented by the appellant and his representative, without any underlying support or substantiation for that belief, is too nonspecific and vague to reach a conclusion based on sound principles.  In this regard, a medical professional has greater skill.  In this instance, no professional with appropriate expertise has proposed any connection between sleep apnea and diabetes mellitus except for the Veteran's and his representative's own statements that are not competent for reasons stated herein.  The Board points out that nothing in the above-cited studies referred to by the representative establishes causation or aggravation.  The fact that many people have two conditions at the same time - in this case, diabetes and sleep apnea - does not support a nexus in and of itself.  The Board thus finds that there is no probative evidence in the record suggesting that sleep apnea is related to a service-connected disability, through either causation or aggravation.

In summary, the probative evidence affords no basis to grant service connection for sleep apnea.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim. See § 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the circumstances, service connection for sleep apnea must be denied. 

3.  Service connection for disability manifested by hyperventilation/shortness of breath.

Factual Background and Legal Analysis

Service treatment records reflect that in early May 1962, the Veteran was seen for complaints of an episode of shortness of breath and the sensation of a needle sticking in the left chest.  It was noted that he had had a similar episode one week before.  The Veteran was seen later in May 1962 with a reported one-month history of recurrent sharp precordial pain, paresthesias in the extremities and shortness of breath, but no definite nervousness, according to his report.  The lungs were clear to auscultation.  Following evaluation, the impression was probable functional symptoms.  The Veteran was seen the same day with complaints of "shaking all over" and inability to catch his breath.  An impression of no disease, ?hyperventilation, was recorded.  The following day, it was reported that he had another episode of shortness of breath, chest pain, weakness and dizziness.  An examination was negative.  A diagnosis of neuro-circulatory asthenia was noted.  Mental hygiene service consultation after medication clearance was noted.  Medication was prescribed.  The appellant was afforded a chest X-ray and electrocardiogram that were interpreted as normal.  It was felt that his symptoms were functional, with hyperventilation being the primary problem.  He was advised to force himself to stop breathing when symptoms began.  A subsequent clinical entry in May 1962 noted complaints of chest pain and shortness of breath for which an impression of functional complaints was provided. 

A June 1962 clinic entry indicated that this was the appellant's third time seen for being short of breath, left chest pain, left-sided numbness, and a feeling of almost passing out on standing.  An impression of probable anxiety reaction was provided and medication was prescribed.  On subsequent mental hygiene clinic consultation, it was felt that the servicemember's probable shortness of breath seemed to be related to his need for motherly [illegible] and differences [illegible].  Two days later, it was reported that he sought treatment for chest pain and shortness of breath.  It was noted that he appeared to need mental hygiene service consultation.  On mental hygiene clinic consultation, it was indicated that he was experiencing some identification with his father's heart trouble and marital problems, etc.  An impression of functional complaints was recorded.  An August 1962 clinical entry noted that the appellant had been seen two more times for shortness of breath.

Service treatment records also reflect that the appellant was treated for a cold, slight cough, headache and boggy nose in January 1956 for which penicillin was prescribed.  He was seen in September 1957 for complaints that included cold, fever, anorexia, and dyspnea.  On examination, a few rales were heard at the left lung base.  An X-ray was negative.  An assessment of pneumonia? was recorded for which penicillin was prescribed.  Enlarged tonsils were observed in April 1960 and acute upper respiratory infection was assessed.  He was hospitalized for two days in April 1960 and June 1966 for acute respiratory infection.  On reenlistment examinations in February 1962 and February 1965, the appellant denied shortness of breath, chronic cough, pain or pressure in the chest, and asthma.  The lungs and chest were evaluated as normal and a chest X-ray was interpreted as normal on both of those occasions.  The report of a May 1965 chest X-ray was interpreted as showing calcification within the left hilar area possibly representing the residuals of previous granulomatous disease.  It was noted that that was no evidence of active pulmonary or cardiac disease.  The last clinical entry in the service treatment records is dated in June 1966.  Subsequent clinical data are not available and efforts to retrieve them have been unsuccessful.

Post service, extensive records were received from the U. S. Naval Hospital Guam dating from 1992 that document complaints that include shortness of breath on numerous occasions.  A clinical entry in April 1997 showed complaints of cold, fever and shortness of breath and productive cough, with findings that included deep wheezes over the left lower lobe and wet rales.  It was noted that a chest X-ray showed clear fields without effusion or consolidation and no change from films in 1994.  Assessments included rule out pneumonia, and bronchitis in a smoker.  

In August 2001, the Veteran reported a long history of smoking of 40+ years.  In September 2001, a chest X-ray was interpreted as showing mild emphysema.  It was noted that the likely etiology of coughing was smoking and mild emphysema.  Subsequent records reflect treatment for shortness of breath and other upper respiratory and lung symptoms diagnosed as bacterial bronchitis and bronchitis in March 2002 for which he was placed on an inhaler.  In December 2003, it was noted that the appellant presented with a long smoking history with complaints of progressive shortness of breath.  Further evaluation was ordered for chronic obstructive pulmonary disease.  In May 2006, it was recorded that the Veteran had dyspnea on exertion, a 50-pack year history of smoking and needed pulmonary function studies for evaluation of chronic obstructive pulmonary disease.  An impression of mild obstructive defect with small airway component without bronchodilator improvement was rendered.  Subsequent Naval Hospital and VA outpatient records refer to treatment for upper respiratory and lung symptoms primarily diagnosed as obstructive chronic bronchitis, and chronic obstructive pulmonary disease.

The Board observes in this instance that the Veteran's inservice records referring to hyperventilation/shortness of breath were not ascribed to any physical condition.  Rather, such symptoms were invariably felt to represent a functional or psychiatric component.  He was treated for upper respiratory symptoms in service but specifically denied asthma, shortness of breath, pain or pressure in chest, and chronic cough on the February 1960 and February 1965 re-enlistment examinations.  Although a subsequent chest X-ray in May 1965 was thought to represent previous granulomatous disease, it was reported at that time that there was no evidence of an active process.  The Board observes that it was reported in Naval Hospital records dated in 1997 and 1994 that chest X-rays showed clear fields.

Moreover, evidence of conditions with symptoms that included shortness of breath is not documented after service until at least 1996, more than 20 years after discharge from active duty.  The Board finds that there is no credible evidence in the post service clinical record dating from 1992 that indicates that respiratory/lung disorders for which the Veteran's has come to be treated are related to service.  There is no reliable post service showing of any continuity of reported in-service respiratory symptoms traceable to active duty, which were felt to be functional in nature.  The Board observes that when the appellant was being treated for lung and/or respiratory symptomatology dating from 1996, he did not refer to or provide a history of similar symptoms in service.  Under the circumstances, the Board thus finds that Veteran's remote assertions of chronic respiratory/lung symptoms deriving from service and continuity of symptoms are not credible and he is found to be an reliable historian.

The Board has carefully considered the lay statements and history in this regard.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report that he or she notices symptoms as such come through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).

The Board finds that the Veteran is competent to report symptoms and state that he has had a respiratory or lung disorder since service.  Lay evidence must be considered when a Veteran seeks disability benefits.  Nothing in the regulatory or statutory provisions noted above requires both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).

In this regard, however, the Board finds that the appellant has not been a reliable historian and that his current assertions relating hyperventilation and shortness of breath to service are self-serving.  In this regard, the Board points out that the appellant was treated for complaints of shortness of breath and hyperventilation in service that are shown to be completely unrelated to current disorders whose symptoms encompass shortness of breath.  Additionally, more recent complaints of shortness of breath were first clinically indicated more than 20 years after discharge from active duty and have been ascribed to various disorders, including smoking history, bronchitis and chronic obstructive pulmonary disease that were not shown during service.  Additionally, that is no competent evidence in the record that relates current respiratory/lung disorders to service.  The Board thus finds that the Veteran is an unreliable historian and that the reports of inservice onset are not credible.  It is found that the post service treating records attributing complaints that include shortness of breath to varying post service lung and respiratory disorders are far more probative as to etiology and onset.  Therefore, when considering the entirety of the evidence of record, the Board finds that there is neither inservice chronicity nor continuity of symptomatology of the inservice hyperventilation/shortness of breath. See 38 C.F.R. § 3.303.

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's current shortness of breath/hyperventilation is related to service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for such must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


REMAND

Review of service medical records discloses that in September 1962, the Veteran complained of pain in the right side that was aggravated by walking and driving, primarily the right leg.  Following examination, an impression of mild strain was rendered.  Post service, a clinical record dated in August 1995 from the U. S. Naval Hospital Guam shows that the appellant complained of periodic numbness of the right anterior thigh, primarily when standing, that was relieved by walking.  He indicated that he had first noticed this a week before.  The assessment was periodic compression, right anterior femoral cutaneous nerve.  

The appellant was seen in June 2000 complaining of numbness in the right inner thigh when standing.  It was noted that there was a history of prior episodes.  Following examination, a pertinent assessment of myalgia/muscle strain was rendered.  He complained of chronic right leg numbness in June and November 2004.  

Under the circumstances, the Board is of the opinion that the Veteran should be afforded a VA examination to determine whether right leg strain in service is implicated in the more recent right lower extremity conditions that include assessments of muscle strain.  The Court of Appeals for Veterans Claims (Court) held in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) that under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim. 38 U.S.C.A. § 5103A.  The threshold for getting an examination under the VCAA is low. McLendon.  With these factors in mind and upon further review of the record, the Board finds that a VA examination is indicated in this matter pursuant to VA's duty to assist, and that a remand for a clinical examination and opinion is necessary in order to render a fully informed appellate decision. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination for the right leg.  All indicated tests and studies should be performed, and clinical findings should be reported in detail.  The claims file should be made available to the examiner for review prior to examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) a) the Veteran has a current right leg condition related to symptoms in service or b) whether the claimed right leg disorder is more likely of post service onset and unrelated to service.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2.  After taking any further development deemed appropriate, the RO should re-adjudicate the remaining issue on appeal.  If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


